Citation Nr: 1020099	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  98-01 639A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland , 
California
 
 
THE ISSUES
 
1.  What initial evaluation is warranted for post-operative 
residuals of a right (major) shoulder disability (right 
shoulder disorder).
 
2.  Entitlement to a disability rating in excess of 40 
percent for post-operative residuals of cervical degenerative 
disc disease. 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
 

ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March to September 
1981.  He also has several periods of active duty for 
training (ACDUTRA).
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of June 1991 and March 1997 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland , 
California .  The June 1991 rating decision, pursuant to a 
March 1991 Board decision, granted service connection for the 
Veteran's right shoulder disorder and assigned an initial 
disability rating of 20 percent, effective August 1989, and 
noncompensable rating, effective April 1991.  The Veteran 
perfected an appeal to that decision in December 1991.  A 
decision review officer allowed a 20 percent rating, 
effective retroactively to April 1989, but the Veteran 
continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).
 
The March 1997 rating decision continued the 30 percent 
rating assigned to a cervical disorder, to include a 10 
percent deduction for "preexisting" disability.  The Veteran 
perfected a separate appeal of that decision.  The March 1997 
rating decision also granted a 30 percent rating for the left 
shoulder disorder, effective October 1996.
 
The Veteran appeared at a Travel Board Hearing in September 
2003 before a Veterans Law Judge who is no longer at the 
Board.  Pursuant to his election, he appeared at another 
Travel Board hearing at the RO in July 2007 before the 
undersigned.  See 38 C.F.R. § 20.707 (2009).  He also 
appeared at local RO hearings in March 1992 and July 1998 
before a local RO Hearing Officer.  Transcripts of the 
testimony at all four hearings are associated with the claims 
file.
 
The Board remanded the Veteran's appeal in June 2004 and 
April 2007.  Most recently, in November 2007, the Board 
remanded the case to the RO, via the Appeals Management 
Center (AMC), in Washington , DC , for additional 
development.  The AMC/RO completed the additional development 
as directed, continued to deny the claims, and returned the 
case to the Board for further appellate review.
 
In October 2009, the Veteran raised a claim to reopen the 
issue of entitlement to service connection for a low back 
disorder, to include secondary to his service connected 
cervical disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT
 
1.  The preponderance of the probative evidence shows that, 
for the period prior to October 29, 1996, the Veteran's right 
shoulder disorder was not manifested by ankylosis or humerus 
symptomatology, nor did it more nearly approximate a 
limitation of motion to midway between the side and shoulder.
 
2.  The preponderance of the probative evidence shows that, 
for the period beginning on October 29, 1996, the Veteran's 
right shoulder disorder has not been manifested by ankylosis 
or humerus symptomatology, nor has it more nearly 
approximated limitation of motion to 25 degrees from the side 
at any time during the appeal period.
 
3.  For the period prior to October 29, 1996, the Veteran's 
right shoulder disorder did not manifest with an exceptional 
disability picture.

4.  For the period prior to February 15, 1999, the Veteran's 
cervical disorder was not manifested by a pronounced 
intervertebral disc syndrome.
 
5.  For the period February 15, 1999, to April 23, 1999, the 
Veteran's cervical disorder was manifested by a pronounced 
intervertebral disc syndrome.
 
6.  For the period September 1, 2000, to November 29, 2006, 
the Veteran's cervical disorder was not manifested by a 
pronounced intervertebral disc syndrome.
 
7.  For the period beginning on November 30, 2006, the 
Veteran's cervical disorder was manifested by a pronounced 
intervertebral disc syndrome.
 
  
CONCLUSIONS OF LAW
 
1.  For the period prior to October 29, 1996, the 
requirements for an initial evaluation higher than 20 percent 
for a right shoulder disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2009).
 
2.  For the period since October 29, 1996, the requirements 
for an initial evaluation higher than 30 percent for a right 
shoulder disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201.
 
3.  For the period prior to February 15, 1999, the 
requirements for an evaluation higher than 40 percent for 
cervical disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2009); 38 C.F.R. §§ 4.45, 4.45, 4.59, 
4.71a Diagnostic Code 5293 (2001).
 
4.  For the period February 15, 1999, to April 23, 1999, the 
requirements for an evaluation of 60 percent, but no higher, 
for a cervical disorder were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2009); 38 C.F.R. §§ 4.45, 4.45, 4.59, 
4.71a Diagnostic Code 5293 (2001).
 
5.  For the period September 1, 2000, to November 29, 2006, 
the requirements for an evaluation higher than 40 percent for 
a cervical disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2009); 38 C.F.R. §§ 4.45, 4.45, 4.59, 
4.71a Diagnostic Code 5293 (2001).
 
6.  For the period beginning on November 30, 2006, the 
requirements for an evaluation of 60 percent, but no higher, 
for a cervical disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2009); 38 C.F.R. §§ 4.45, 4.45, 4.59, 
4.71a Diagnostic Code 5293 (2001).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective 
date have been assigned for the right shoulder disorder, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As concerns the cervical disorder the requirements of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met. There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2004 and 
December 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Neither the 2004 nor the 
2005 letter provided notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  The Board finds, however, that was the only 
content deficiency of the 2004 and 2005 letters, and that 
omission did not prejudice the Veteran.
 
First, the statement of the case and numerous supplemental 
statements of the case informed the Veteran of the exact 
rating criteria applicable to his claim and what evidence he 
needed to meet those criteria.  Further, the supplemental 
VCAA letters of March 2006 and December 2007 informed the 
Veteran how disability evaluations and effective dates are 
determined.
 
The VCAA also requires notice prior to the issuance of a 
decision, see 38 C.F.R. § 3.159(b)(1).  In this case, all 
VCAA letters of record were issued after the initial 
unfavorable decision on the Veteran's pre-VCAA claim.  This 
was not error since compliance with the VCAA prior to its 
enactment was impossible.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In light of the long procedural history of 
this claim, the probative evidence of record convinces the 
Board that the Veteran was not deprived of a meaningful 
opportunity to participate in the adjudication of his 
claims.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007). Further, following issuance of the all of the VCAA 
letters, the claims were reviewed on a de novo basis, as 
shown most recently in the September 2009 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  As a 
result, any error was rendered harmless.  See Shinseki v. 
Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 
(2009).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  While the Veteran may not have 
received full notice prior to the initial decision, after 
notice was provided, he was afforded a meaningful opportunity 
to participate in the adjudication of the claims the 
presentation of pertinent evidence and testimony.  In sum, 
there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
appeal.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.
 
Right Shoulder Disorder.
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where an appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's right shoulder 
disorder.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.
 
Analysis
 
Historically, the Veteran aggravated a previously injured 
right shoulder while serving in the Air National Guard.  
Treatment for his injury included right shoulder surgery.  As 
noted in the Introduction, the Veteran's current rating for 
his right shoulder disorder is 30 percent.
 
Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, examination reports 
reflect the Veteran is right handed, which means his right 
shoulder is his dominant or major shoulder.  The RO assigned 
the initial evaluation under Diagnostic Code 5201 based on a 
limitation of motion.  Diagnostic Code 5202 rates 
symptomatology of the humerus, to include recurrent 
dislocation of the scapulohumeral joint.  See 38 C.F.R. 
§ 4.71a.
 
As noted in the discussion of the legal standards applicable 
to this appeal, this is an appeal of an initial rating first 
assigned in 1989.  The substantial length of the appeal 
period notwithstanding the Veteran is still entitled to a 
staged rating from 1989 where the evidence so indicates.  
Fenderson, 12 Vet. App. At 126.  Consequently, the Board will 
only address what is necessary for the Veteran's right 
shoulder to meet or more nearly approximate a rating higher 
than 20 percent for the period indicated-30 percent for the 
later period, and whether the evidence of record shows that 
symptomatology.  In as much as his current evaluation is 30 
percent, the only potential bases for a higher rating are 
evidence of ankylosis, a limitation of motion to 25 degrees 
from the side, or humerus impairment other than recurrent 
dislocation.  See Diagnostic Codes 5200 - 5202.  The rating 
criteria currently in effect for shoulder disabilities are 
the same as those in effect in 1989.
 
Diagnostic Code 5200 provides that ankylosis of the shoulder 
joint exists when the scapula and humerus move as one piece.  
See 38 C.F.R. § 4.71a.  The United States Court of Appeals 
for Veterans Claims has further noted that ankylosis is 
complete immobility of the joint in a fixed position - 
either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  The rating criteria provide that where 
there is ankylosis with unfavorable abduction limited to 
25 degrees from the side which, on the dominant side, a 
rating of 50 percent is assigned.  Where ankylosis is 
intermediate between unfavorable and favorable abduction, a 
40 percent rating is assigned See Diagnostic Code 5200.  A 
range of motion of the dominant arm limited to 25 degrees 
from the side warrants a 40 percent rating.  Motion limited 
to midway between the side and shoulder level warrants a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
Normal range of motion on both forward flexion (elevation) 
and abduction for the shoulder is 0 to 180 degrees, and 0 to 
90 degrees on internal and external rotation. See 38 C.F.R. 
§ 4.71a, Plate I. 
 
The Veteran was first placed on the temporary retired list 
prior to his permanent medical retirement.  The service 
treatment records contain a September 1989 narrative summary 
of his in-service treatment that notes his primary residual 
deficits were limitation of motion and pain.  There were no 
specific motor abnormalities or neurological symptoms.  A 
March 1990 Medical Evaluation Board report noted forward 
flexion to 100 degrees, extension to 45 degrees, abduction to 
90 degrees, and adduction to 60 degrees, with all motion 
accompanied by being with pain.  Strength was 5/5.  

A May 1990 examination conducted for the Department of Labor 
noted the right shoulder manifested a full and pain-free 
range of motion, and x-rays showed no abnormalities.  The 
diagnosis was residual complaints of pain secondary to 
impingement syndrome.

A September 1990 addendum to the Medical Evaluation Board 
noted an estimated 50 percent loss of range of motion.  

The April 1991 VA examination revealed no acromioclavicular 
joint tenderness.  Flexion was to 150 degrees, with pain 
ensuing at 130 degrees, and on abduction to 120 degrees.  
Abduction beyond that point was not conducted due to pain 
radiating to the neck.  X-rays revealed a normal right 
shoulder.  In light of medical evidence then before the RO, 
as noted in the Introduction, the June 1991 rating decision 
assigned an initial 20 percent rating based on the Medical 
Evaluation Board report of a 50 percent reduction in range of 
motion, effective  August 1989; but-based on the subsequent 
medical reports, reduced it to 0 percent, effective  April 
1991.  

A September 1993 VA examination report noted the Veteran 
could not lift his right arm above shoulder level.  X-rays 
were read as showing no change.  Slight relative weakness was 
also noted, as shown by 35 pounds of grip strength on the 
right versus 100 pounds on the left.
 
Upon receipt of the September 1993 examination report, the RO 
assigned a 20 percent rating retroactive from April 1989.  
The Board finds the evidence did not show the right shoulder 
to more nearly approximate a rating higher than 20 percent at 
this juncture.  Although functional loss due to pain and 
weakness were noted, the examiner did not indicate it 
resulted in additional loss of right shoulder motion that 
would limit motion to between the side and shoulder level.  
See 38 C.F.R. §§ 4.40, 4.45.  Thus, the right shoulder 
continued to more nearly approximate a 20 percent rating, as 
of the September 1993 examination.  38 C.F.R. § 4.7. 
 
As previously noted, a March 1997 rating decision assigned a 
30 percent rating effective October 29, 1996.  The RO 
assigned that effective date based on the date the Veteran's 
claim for an increased rating for his cervical spine disorder 
was received.  But cf. 38 C.F.R. § 3.400(o)(1).  Although the 
rating decision did not refer to the Veteran's perfected 
appeal of the initial 1991 rating, the RO appeal officer did 
publish it in a supplemental statement of the case rather 
than a statement of the case.  In any event, however, the 
Board finds the preponderance of the evidence shows the 
Veteran's right shoulder did not meet or approximate the 
criteria for a 30 percent rating earlier than October 29, 
1996.
 
A February 1997 MRI examination study was interpreted to show 
a probable supraspinatus tendon tear.  The February 1997 VA 
examination report notes the Veteran continued to complain of 
chronic pain.  Physical examination revealed tenderness to 
palpation at the acromioclavicular joint.  The examiner noted 
the Veteran's range of motion was less than it was in 1983.  
Range of motion study revealed flexion to 80 degrees and 
abduction to 45 degrees.  The Veteran could not raise his arm 
high enough to do internal and external movements properly.  
Based on these examination findings a March 1997 rating 
decision allowed the increased rating.  In as much as the 
Veteran's right shoulder motion was well above 25 degrees 
from the side, the criteria for a rating higher than 30 
percent was not met or more nearly approximated as of the 
February 1997 VA examination.  38 C.F.R. § 4.7.
 
Other medical evidence of record shows that, as early as May 
1997, impairments caused by the right shoulder no longer 
warranted a 30 percent rating.  A private May 1997 treatment 
record revealed no shoulder girdle tightness or spasm, but 
Hawkins' and supraspinatus signs were positive.  The Veteran 
complained of dysthesia along the dorsum of the hand, but the 
deltoid and supraspinatus were normal.  Significantly, there 
was no muscular atrophy, and right shoulder motion was 
essentially normal.  Pain on abduction and flexion which was 
aggravated with resistance was noted.
 
A December 1997 VA examination report notes the Veteran's 
complaints of bilateral shoulder pain and that he had 
received injections from the private or fee-basis physician 
who prepared the May 1997 report noted above.  He reported he 
could dress and undress himself, and he avoided heavy 
lifting.  Physical examination revealed no muscular atrophy.  
The examiner noted a marked decrease in range of motion as 
compared to normal range of motion.  Range of motion on 
abduction was to 100 degrees, flexion was to 110 degrees, and 
external and internal rotation were to 90 degrees.  Motor 
strength was 5/5 on abduction and flexion, and impingement 
test was negative.  Grip strength for three consecutive 
efforts were 60, 60, and 82 pounds for the right hand, 
compared to 102, 87, and 80 pounds on the left.  As concerns 
the noted findings on range of motion testing, the examiner 
noted that, as part of the cervical examination, he asked the 
Veteran to show him where his headaches were located, and the 
Veteran reached behind his neck and then up to the top of his 
head.  The examiner opined that the Veteran's ability to move 
his shoulder in that manner equaled almost-full abduction and 
external and internal rotation of the shoulder.
 
The findings at the clinical examinations discussed above 
show the Veteran's right shoulder disorder warranted less 
than the assigned 30 percent rate as of May 1997, but none of 
the intervening rating decisions reduced the rating for the 
Veteran's right shoulder back to the initial 20 percent 
rate.  Perhaps this was because the concept of a staged 
rating for initial disability ratings was not articulated 
until the 1999 Fenderson decision.  The Board will not reduce 
the Veteran's assigned rating as of the May 1997 findings, 
but the Board finds that the evidence preponderates against 
entitlement to a rating higher than 30 percent as of October 
29, 1996.  38 C.F.R. § 4.7.
 
The several private and VA treatment records dated from 1997 
show that, while the Veteran has reported constant chronic 
pain and weakness, the objective medical evidence has 
confirmed only pain and limitation of motion.  Further, the 
objective medical evidence preponderates against finding that 
the right shoulder disorder warranted an evaluation in excess 
of 30 percent.  A private/fee-basis February 1999 report of 
Dr. H noted trapezius muscle tension, and less than expected 
right hand grip strength.  Three successive grip tests showed 
65, 67, and 68 pounds on the right, as compared to 97, 87, 
and 65, on the left.  These grip strength results 
notwithstanding, Dr. H noted girth measurements were 
essentially equal, and the right shoulder manifested 
abduction to 135 degrees.  The Board notes that 135 degrees 
is substantially above shoulder level, and the equal girth 
measurements indicate equal usage of both upper extremities.  
Thus, there was no evidence of disuse atrophy.
 
The January 2001 VA examination report notes similar 
findings.  The Veteran complained of pain on motion, but 
right shoulder motion was almost full.  Forward flexion was 
to 170 degrees, and abduction was 155 degrees.  Strength on 
flexion and abduction was 5/5.  Impingement test was 
negative, as were the empty can and cross-chest test for the 
acromioclavicular joint.  The Veteran was able to make a fist 
without difficulty, and finger strength was 5/5.  The 
examiner found no evidence of a rotator cuff tear.  A 
November 2002 MRI examination report noted the examination 
was negative for a rotator cuff tear, and the diagnostic 
impression was impingement syndrome.  The Veteran asserted in 
a written submission that the MRI was wrongly interpreted.
 
The Veteran did not submit any medical evidence to refute the 
interpretation of the MRI.  Interpreting a MRI or x-ray 
examination reports is beyond the competency of a layman.  
See 38 C.F.R. § 3.159(a).  The Board finds no evidence in the 
record that the Veteran has any medical training, or that he 
is otherwise competent to interpret raw MRI examination 
results.  Consequently, his bare lay assertion regarding the 
November 2002 MRI examination is not competent evidence.  
38 C.F.R. § 3.159(a)(2).  

He was referred to physical therapy during 2002.  A February 
2002 physical therapy entry notes motion to 100 degrees-
again showing the right shoulder motion was above shoulder 
level.  At the 2003 hearing, the Veteran noted he could not 
complete the VA physical therapy because of the driving 
distance involved.  He noted daily pain which, on a scale of 
1 to 10, he assessed as 10/10.  He described tingling pain, 
numbness down his arms, and difficulty sleeping.  He also 
noted he was awaiting a neck brace.  These symptoms will be 
addressed in the discussion of his cervical spine claim.  
Again, the medical evidence confirms the pain but not 
objective range of motion symptomatology that would more 
nearly approximate a 40 percent rating.
 
A February 2005 consult noted the Veteran's continued 
complaints of pain.  Examination revealed strength of 5/5 and 
normal bulk and tone, though it was somewhat limited 
secondary to right shoulder and low back pain.  There also 
was some giveaway weakness secondary to pain.  Sensation was 
normal and reflexes were symmetrical.  

Dr. B, a private physician who reportedly has treated the 
Veteran for 20+ years and was instrumental in pointing out 
the Veteran's shoulder was not the only joint injured, noted 
in June 2007 that shoulder range of motion was decreased by 
50 percent.  He did not specifically note what value was 
halved.  Absent that specificity, the Board infers he meant 
50 percent of normal, 180 degrees, which would mean 90 
degrees.  As already noted, 90 degrees is at shoulder level, 
which warrants no more than a 20 percent rating.  See 
Diagnostic Code 5201.  
 
At the July 2007 hearing, the Veteran noted he could not 
raise his right hand to receive the oath.  Since 2005, he 
reported, he believed he had lost muscle mass and strength.  
He also noted that, on a scale of 1 to 10, his pain was 9/10 
24 hours a day, seven days a week.  Pursuant to his 
representative's request, he raised his arm to shoulder 
level, but he noted pain began immediately when he started 
right shoulder movement.
 
Since 2005, the Veteran has received right shoulder 
injections to relieve pain and other symptoms.  The reports 
of those procedures, such as the one in September 2008, note 
a full range of shoulder motion.  The Veteran was 
neurologically intact.
 
The August 2009 VA examination report notes the examiner 
conducted a comprehensive review of the claims file.  The 
Veteran reported he continued to complain of significant pain 
and limitation of motion.  He denied use of any prosthesis 
and denied flare-ups due to his limited motion.  He reported 
he could do his activities of daily living but he could not 
help with house work or outdoor work, and he could not carry 
any thing that weighed over 20 pounds.  Physical examination 
revealed no evidence of warmth or effusion, and there was no 
tenderness to palpation of the acromioclavicular joint.  
There was no tenderness to palpation of the anterior and 
lateral structures.  Right shoulder abduction was to 40 
degrees.  The examiner noted that repetitive use resulted in 
complaints of pain but no loss of coordination or 
fatigability.  Further noted was that it was difficult to 
test upper extremity strength due to the Veteran's complaints 
of right shoulder pain, but there did appear to be a slight 
decrease the right deltoid structure strength.  The examiner 
found no evidence of any muscle atrophy.  The examiner noted 
the appellant's s complaints of increased pain, to include 
headaches, and he opined the Veteran's loss of sensation and 
other neurological symptoms were secondary to his cervical 
spine disorder.  The diagnosis was chronic right shoulder 
pain.
 
Following the examination, in a letter dated in October 2009, 
the Veteran asserted the examinations were inadequate, and he 
directly asserted the examiners falsified their reports.  He 
noted:
 
I was not physically examined on either visit or 
examiner [sic][,] they both implied they had all the 
information the [sic] needed in my claims folder.  So 
for them to say they examined me is false.  I was 
expecting complete exams with exrays [sic] and or MRI's 
[sic] and instead I had 15 minute questions periods 
with both doctors.  They were not exams.
 
The Veteran's assertions are insufficient to rebut the 
presumption of regularity.  First, the examination reports 
reference the fact the Veteran brought medical reports with 
him, to include reports from a private practitioner.  Second, 
the examiners noted the findings of past clinical and 
diagnostic examinations of the Veteran over the years.  
Third, the reports specifically refer to findings based on 
palpating the disabled area or joint.  Other than the 
appellant's bald unsupported allegation there is no evidence 
to allow the conclusion that the examiners falsified their 
reports.  Fourth, the Veteran's specific assertions reveal 
they are based on his lay suppositions and perception of how 
he thinks an examination should have been conducted, rather 
than an objective absence of an examination.  While a layman 
may perceive 15 minutes, or any time period, to be 
insufficient for an examination, that is not necessarily the 
case for a trained medical professional who may have 
conducted thousands of examinations.  Thus, the Board rejects 
the Veteran's assertions as baseless.  See 38 C.F.R. 
§ 3.159(a).
 
In sum, the medical evidence, especially beginning in the 
mid-2000s, shows the Veteran to have manifested chronic 
neuropathy.  The Board finds, however, that the preponderance 
of the evidence shows the neuropathy to be secondary to the 
Veteran's cervical spine disorder rather than his right 
shoulder, which shows his primary functional loss in his 
right shoulder is due to pain.
 
Based on the totality of the evidence, the Board also finds 
the Veteran's right shoulder disorder has not more nearly 
approximated a 40 percent rating at any time during this 
lengthy appeal period.  38 C.F.R. § 4.7.  His range of right 
shoulder motion has consistently exceeded the midway point 
between the side and shoulder level.  The Board notes that 
the evidence records the appellant's report of chronic pain.  
Nonetheless, the medical evidence shows there has not been a 
chronic additional loss of range of motion which would 
approximate the 40 percent rating.  The examiner at the 2009 
examination noted repetitive use did not result in 
fatigability.  Deluca.  Further, the Board cannot ignore the 
objective evidence from the mid- to late-1990s that he 
provided less than optimal effort on range of motion 
testing.  In any event, the medical evidence shows there has 
not been significant residual right shoulder weakness.  As 
set forth earlier, the objective findings on clinical 
examination consistently shows strength to have been 5/5, 
girth measurement of both upper extremities to have been 
normal, and various examiners over the years have all noted 
no muscle atrophy.
 
The medical evidence of record shows the absence of any right 
shoulder ankylosis.  The fact the right shoulder has 
consistently demonstrated motion in each plane of movement is 
evidence that the joint is not ankylosed.  There is no 
evidence of humeral impairment.  See Diagnostic Code 5202.
 
In light of all the above, the Board finds the Veteran's 
right shoulder disorder more nearly approximated a 20 percent 
rating for the period prior to October 29, 1996, and a 30 
percent rating for the period beginning on October 29, 1996.  
38 C.F.R. §§ 4.1, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201.
 
Finally, at all times during this appeal period, the rating 
criteria provide for and describe the Veteran's right 
shoulder symptomatology.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  There is no evidence which shows that his right 
shoulder disorder is exceptional when compared to that of 
other veterans similarly situated.  Thus, the Board finds no 
basis on which to refer the Veteran's right shoulder claim to 
the Under Secretary for Benefits, or the Director, 
Compensation and Pension Service, for consideration of an 
increased rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).
 
Cervical Spine Disorder.
 
The legal standard set forth earlier is incorporated here by 
reference.  Further, in order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath, 1 Vet. App. at 594.  Where an increase 
in the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco, 7 Vet. App. 55.  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield , 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.
 
Analysis
 
Historically, a May 1992 rating decision granted entitlement 
to service connection for the cervical spine disorder and 
assigned an initial evaluation of 40 percent-less 10 percent 
secondary to pre-existing disability resulting in a 30 
percent evaluation, effective March 1988.  He underwent a 
cervical spine fusion in 1990.  A March 2005 rating decision 
determined the 10 percent reduction for a "preexisting" 
cervical disorder was not warranted.  Hence, a 40 percent 
rating for post-operative residuals of a cervical disc 
syndrome, with thoracic outlet syndrome, was assigned 
effective from October 29, 1996.  In light of the Veteran's 
longstanding 40 percent rating, the salient issue is whether 
his cervical disorder has met or more nearly approximate a 
higher rating at any time during this appeal period, which 
started on October 29, 1996, the date the RO received his 
claim for an increased rating.  See 38 C.F.R. § 3.400.
 
The May 1992 rating decision notes the RO assigned the 
initial evaluation under Diagnostic Code 5290-5293.  See 
38 C.F.R. § 4.71a (2001).  A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation.  See 38 C.F.R. § 4.27.  In 1992, Diagnostic Code 
5290 rated limitation of cervical motion, and Diagnostic Code 
rated intervertebral disc syndrome.  VA's General Counsel 
opined that in addition to capturing neurological 
symptomatology of disc disease, Diagnostic Code 5293 also 
addresses loss of motion due to disc disease.  See VAOPGCPREC 
No. 36-97 (December 12, 1997); 63 Fed. Reg. 31,262 (1998).  
Thus, 38 C.F.R. §§ 4.40, 4.45 are for consideration.  Id.
 
Under Diagnostic Code 5290, slight limitation of cervical 
motion warranted a 10 percent evaluation; a moderate 
limitation of cervical motion warranted a  20 percent 
evaluation; and a severe limitation of cervical motion 
warranted a 30 percent evaluation.  38 C.F.R. § 4.71a (2001).
 
Under the prior rating criteria for spine disabilities, 
Diagnostic Code 5293 provided for a 40 percent evaluation for 
a severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The maximum, 60 percent, evaluation 
was warranted for a pronounced intervertebral disc syndrome 
with little intermittent relief, with persistent symptoms 
compatible with cervical neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a (2001).
 
A September 1996 treatment entry of a Dr. A noted the 
Veteran's cervical spine disorder was stationary, and the 
diagnosis was chronic pain syndrome.  Following receipt of 
his October 1996 claim, a VA examination was arranged.
 
The February 1997 examination report notes the Veteran's 
reported history of an injury, cervical surgery, and 
complaints of chronic pain.  Physical examination revealed no 
upper extremity sensory impairment.  There was good and equal 
upper extremity strength proximally and distally.  Reflexes 
of the biceps, triceps, and brachioradialis, were 1+ and 
equal.  Rotation was to 10 to 15 degrees bilaterally.  The 
Veteran could not perform hyperextension or flexion without 
severe pain.  The examiner diagnosed rather severe cervical 
spondylosis.  Upon receipt of the examination report the 
March 1997 rating decision continued the 40 percent rating.
 
The Board finds no error in the determination of the March 
1997 rating decision.  The examiner did not note the specific 
range of motion on forward flexion and extension, but the 
report does note the Veteran could not perform those 
movements without severe pain.  As noted earlier, if rated 
under Diagnostic Code 5290 for a limitation of cervical 
motion, the maximum rating was 30 percent.  In light of the 
fact the examination revealed no neurological deficits 
secondary to the cervical spine disorder, the assigned 40 
percent more than adequately addressed any additional 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  
Thus, the Veteran's cervical spine disorder most nearly 
approximated a 40 percent rating.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5293.  As will be shown by the evidence set 
forth below, this continued to be the case throughout the 
appeal period notwithstanding the Veteran's persistent 
complaints of chronic pain.  Simply put, the medical evidence 
does not show substantial neurological symptomatology during 
the appellate term.
 
A May 1997 report of Dr. I, a private physician, notes a 
light touch deficit to pin prick and at C6-C7 distribution on 
the left, but reflexes were normal.  Another examination was 
arranged pursuant to the Veteran's appeal.
 
The December 1997 examination report again noted the 
Veteran's history.  The examiner noted a normal cervical 
curvature, but there was slight asymmetry of musculature 
posteriorily.  Physical examination revealed no tenderness to 
palpation over the spinous processes or paraspinous 
musculature.  Neither was there paraspinous muscle spasm 
throughout the cervical area.  Upper extremity sensation was 
intact, and reflexes were 2+ and equal.  Measurement of right 
arm circumference was slightly larger than the left arm.  
Grip strength on three tries was 60, 60, and 82 pounds on the 
right, compared to 102, 87, and 80 pounds on the left.  The 
examiner noted, however, that he suspected less than optimal 
effort in light of the absence of right arm muscle atrophy.  
Examination on range of motion revealed rotation to 30 
degrees on the right and to 55 degrees on the left.  Backward 
extension was to 35 degrees, and forward flexion was to 
within two inches of the chin touching the chest.  The 
examiner noted that, while watching the Veteran get on and 
off the examination table, changing from seated to lying down 
and back to seated, and while getting dressed, the Veteran 
could in fact touch his chin to his chest and rotate to at 
least 70 degrees.  The examiner diagnosed pain as the 
Veteran's main symptom.  There was no evidence of 
radiculopathy.
 
The December 1997 VA examination findings notwithstanding, 
Dr. B noted significant neuropathy and upper extremity 
radiculopathy, but he did not provide specific findings or 
values.  At the July 1998 RO hearing, the Veteran complained 
that his symptoms were getting worse, especially his 
headaches.  The Veteran is service connected and rated 
separately for his headaches.

In October 1998, Dr. J noted the Veteran's main complaint was 
neck pain that radiated to both upper extremities.  Range of 
motion study revealed apparently good backwards extension.  
Lateral flexion and rotation were less than 50 percent of 
normal, and forward flexion was to within four finger 
breadths from the chest.  Upper extremity deep tendon 
reflexes were brisk and equal throughout.  There was some 
decrease in strength in the wrist and thumb extensor 
bilaterally.  Left triceps weakness was also suggested.  An 
October 1998 MRI examination report noted the MRI showed a 
herniated disc at C5-C6 and a bulge at C3-C4 on the right.  
There also was an osteophytic ridge.
 
Although Dr. J's findings indicated decreased strength, the 
Veteran's upper extremity reflexes, i.e., those appropriate 
to the pertinent cervical disc areas were essentially 
normal.  Thus, the Veteran's cervical spine disorder did not 
more nearly approximate a 60 percent rating for cervical 
intervertebral disc syndrome as of October 1998.  The 
probative medical evidence of record, however, shows the 
Veteran's symptoms to have increased in severity in 1999 
leading up to his second cervical spine surgery.
 
Dr. H's February 15, 1999 entry noted the Veteran's cervical 
spine range of motion on the left and what he deemed normal 
range of motion on the right.  Examination on range of motion 
revealed forward flexion of 25/60 degrees; backwards 
extension of 20/50 degrees; lateral bending 10/40 degrees; 
left rotation 20/80 degrees; and, right rotation 32/80 
degrees.  Upper extremity reflexes were 1+, but sensation was 
decreased in both arms.  Radial pulses were diminished over 
45 degrees of shoulder abduction.  Dr. B noted a marked 
limitation of cervical motion without further specificity.
 
In light of the above findings, the Board finds the Veteran's 
cervical spine disorder more nearly approximated the maximum, 
60 percent rating as of the date of Dr. H's February 1999 
examination, and continued at the 60 percent rate until the 
effective date of the temporary 100 percent rating for 
convalescence from the 1999 revision surgery, April 24, 
1999.  As of the end of the temporary total disability rating 
period, i.e., September 1, 2000, the Veteran's cervical 
disorder again most nearly approximated a 40 percent rating 
in the absence of any demonstrably absent cervical reflex.
 
A January 2001 VA physical examination revealed no tenderness 
to palpation over the spinous or paraspinous, and no 
paraspinous muscle spasm.  Upper extremity sensation was 
intact.  Deep tendon reflexes were 3+ and equal, and strength 
was 5/5 in the extensors and flexors of the elbows and wrist. 
 X-rays showed the surgically inserted hardware as in place.  
A July 2002 MRI examination was read as having shown likely 
myelomalacia.  A November 2002 myelogram showed no central 
canal stenosis or neural foraminal narrowing from C2-C3 
through T1-T2.  The probative evidence indicates the Veteran 
received relief from his more severe symptoms secondary to 
the 1999 cervical spine revision surgery throughout 2002 and 
into 2003.
 
The first change to the spine rating criteria became 
effective on September 23, 2002, and it only changed 
Diagnostic Code 5293, the rating criteria of for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 
(2002).  When the rating criteria change while a claimant's 
appeal is pending, the regulation as it existed prior to the 
change is applicable to the Veteran's claim for the entire 
rating period prior, but the revised regulation is only 
applicable from the effective date of the change forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
No. 7-2003 (November 19, 2003); 69 Fed. Reg. 25,179 (2004).  
Hence, the Board will continue to consider the prior criteria 
if they are deemed more favorable to the Veteran.  The RO 
informed the Veteran of the changed spine rating criteria and 
considered his claim under both criteria.  Thus, the Board 
may do the same.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).
 
The changed criteria require intervertebral disc syndrome to 
be rated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(2003).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note 1.  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes.  Id., Note 2.
 
There is no evidence of incapacitating episodes as defined by 
the criteria.  Thus, if the current criteria are applied, it 
will be on the basis of the chronic orthopedic and 
neurological criteria.  As set forth earlier in this 
decision, the maximum cervical spine limitation of motion 
rating allowable under the pre-September 2006 rating criteria 
was 30 percent.  See Diagnostic Code 5290 (2002).  The rating 
criteria effective as of September 23, 2002, potentially 
allow the Veteran an intermediate rating of 50 percent should 
the probative evidence not show the cervical spine disorder 
to have more nearly approximated the maximum of 60 percent 
under the prior criteria.  In order for the Veteran to more 
nearly approximate a 50 percent rating under the changed 
criteria as of September 23, 2002, the neurological 
manifestations of the cervical spine disorder, would have to 
more nearly approximate a 20 percent rating.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 - 8513.
 
The spine rating criteria were changed again, effective 
September 26, 2003.  The September 2002 change of the 
intervertebral disc syndrome rating criteria was continued.  
As concerns the chronic orthopedic manifestations under the 
changed criteria, specific values for range of motion of the 
cervical spine are provided.  The normal range of cervical 
motion on forward flexion and backwards extension is 0 to 45 
degrees; lateral flexion is 0 to 45 degrees, and lateral 
rotation is 0 to 80 degrees.  See 38 C.F.R. § 4.71a, Plate 
V.  The General Rating Formula for Diseases and Injuries of 
the Spine replace the subjective criteria.   See 38 C.F.R. 
§ 4.71a.  Under this revision the maximum rating for 
limitation of cervical motion is still 30 percent.  Id.
 
A September 2003 report to the Department of Labor noted a 
diagnosis of chronic pain and somatoform disorder, and a 
possible C3-C4 kyphotic malunion.  While the Veteran started 
again to manifest a marked limitation of cervical motion 
secondary to pain in late 2003, the records do not document 
marked neurological findings.  While a March 2004 VA 
outpatient entry notes a paraspinal spasm, a decreased range 
of neck motion, and weakened grip, the entry is silent as to 
sensation.  Thus, the Board infers that there was no 
sensation deficit.  

A November 2004 VA outpatient entry notes a cervical spasm, 
very limited forward flexion and backwards extension, and 
almost no lateral rotation.  Although the probative evidence 
suggests the Veteran had little intermittent relief of his 
orthopedic symptoms, it does not show little intermittent 
relief from the neurological symptoms.  Thus, the Veteran's 
cervical spine did not most nearly approximate a severe 
intervertebral disc syndrome and a 40 percent rating under 
the prior criteria as of the November 2004 entry.  38 C.F.R. 
§ 4.7.
 
As of April 2005, VA outpatient records note increased 
complaints of cervical pain that radiated into the arm, but 
no further findings are noted.  A November 2005 entry notes 
only cervical radiculopathy.  Dr. O, of Humboldt Neurology, 
noted in December 2005 that the Veteran had very little 
movement of his neck, but his facial symmetry and sensation 
were intact, and motor, tone, strength, were normal.  

A May 2006 cervical spine MRI examination showed no evidence 
of significant cord or root impingement at any level, and no 
compelling evidence of myelomalacia.  Thus, the Veteran's 
cervical disorder continued to more nearly approximate a 40 
percent rating under the prior criteria, as the MRI showed no 
nerve root impingement that might be expected to cause 
radiculopathy.  These same factors lead the Board to find the 
Veteran would not fare any better under the changed 
criteria.  38 C.F.R. § 4.7.
 
Dr. O's November 2006 report, however, indicated the 
Veteran's neurological symptoms had increased and perhaps 
expanded.  Physical examination revealed weakness of the 
interossei, the abductor digit quinti, and possibly the 
finger extensors.  Sensory examination showed a C8 pattern 
loss versus ulnar loss, but reflexes were active throughout 
the biceps, triceps, brachioradialis, as well as finger 
flexor jerks.  Dr. O noted his concern that, in light of the 
Veteran's extensive neck fusions he might be developing 
cervical radiculopathy in a spinal segment lower than his 
fusions-perhaps at C8.  Dr. O scheduled an electromyograph 
and nerve conduction study to confirm his concern.  The 
January 2007 nerve conduction study showed mild carpal tunnel 
syndrome.  The electromyograph showed left sided, modest 
acute denervation consistent with C5 radiculopathy and a 
large polyphasia consistent with ulnar nerve/C8 chronic 
denervation.  Dr. O noted in his February 2007 report to the 
Veteran's referring physician, that the examinations showed 
some polyphagia in the C8 territory, but it seemed fairly 
chronic, and the May 2006 MRI showed it was stable findings 
were consistent with C5 radiculopathy and indicated modest 
denervation.
 
Dr. O's February 2007 suggestion that radiculopathy may be 
below the C5 level, i.e., C8, was not confirmed by the 
diagnostic tests.  Thus, any neurological rating would be 
based on those for the Upper Radicular fifth and sixth 
cervicals.  See 38 C.F.R. § 4.124a.
 
Dr. B noted in June 2007 that the range of cervical motion on 
flexion and extension was decreased by 50 percent, and 
rotation was decreased by 60 percent.  He also noted loss of 
fine hand movement and decreased grip strength.  The Veteran 
reported decreased sensation in both hands, but Dr. H did not 
report any objective clinical corroboration.  In July 2007 he 
noted a decrease to pin prick on the occipital region 
bilaterally.   Left arm  reflexes and motor strength were 
symmetrical.  Range of motion was 10 degrees or less in all 
planes.
 
Affording the Veteran the benefit of all doubt, the Board 
finds the Veteran's increased symptoms began as of the date 
of Dr. O's November report, November 30, 2006.  As of that 
date, the Board finds the Veteran's cervical spine disorder 
more nearly approximated a 60 percent rating under the prior 
criteria.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59 (2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  As noted, 
the current criteria have specific objective criteria for 
evaluating limitation of motion.   The entries of Dr. O and 
Dr. B are not sufficiently specific to apply the current 
criteria.  Further, even assuming the Veteran's cervical 
motion was 15 degrees or less, which would warrant the 
maximum 30 percent rating, the objective findings 
preponderate against finding more than mild radicular group 
nerve impairment on the major side, which would warrant a 20 
percent rating.  See 38 C.F.R. §§ 4.71a; 4.124a, Diagnostic 
Code 8010 (2009).  The total combined rating under the 
current criteria would be 50 percent.  Thus, the prior 
criteria continue to be more favorable to the Veteran.   This 
state of affairs continued until the 2009 VA examination.
 
The August 2009 neurological examination noted complaints of 
constant daily posterior neck pain that radiated into his 
upper extremity.  The Veteran reported that pain increased 
with repetitive motion, as did numbness in the C5 and C6 
distribution, basically down the lateral portion of both 
arms-somewhat greater on the right than left.  The examiner 
noted that private electromyograph studies confirmed that 
radiculopathy pattern.  Physical examination revealed cranial 
nerves II - XII as within normal limits.  The examiner noted 
that, although neck motion was significantly limited due to 
prior cervical fusions, his trapezius muscles were intact in 
terms of strength, though the test did cause him some measure 
of discomfort in the posterior neck area.  Motor examination 
revealed fairly normal bulk throughout and tone.  Biceps and 
triceps strength was at 4+ and 5, with just a hint of 
weakness on both sides.  The remainder of the distal muscles 
seemed to be intact at 5/5 bilaterally.  Reflexes were 1+ at 
both biceps and both brachioradilis, but absent at the 
triceps.  Sensory examination showed a diminished subjective 
pin prick and sensation in a C5-C6 distribution of both 
arms.  Vibration and proprioception were intact better than 
pin prick and light touch.  Coordination revealed normal 
rapid fine finger movements, and he could do finger to nose.
 
The examiner noted the Veteran's neurological history was 
complex, but he opined the Veteran had significant cervical 
disc pathology with ongoing spondylosis with cervical 
radicular issues, and known C5-C6 radiculopathy as well as 
ongoing pain.  The examiner further noted that, while the 
Veteran's pain was severely limiting, his limitation due to 
weakness was mild.
 
The August 2009 joints examination revealed slight tenderness 
to palpation over the cervical spinous process, and there was 
palpable muscle tension.  Forward flexion was to 10 degrees, 
backwards extension was approximately to 10 degrees, and 
lateral flexion and rotation were to 15 degrees bilaterally.  
The loss of right hand sensation was noted.  As this 
examination was primarily for the right shoulder, the 
examiner did not extensively comment on neurological 
findings.
 
The Board previously discussed the Veteran's assertion of 
inadequacy of these examinations above, and it is 
incorporated here by reference.  The Board finds, however, 
that the Veteran's cervical disorder continues to more nearly 
approximate the maximum 60 percent rating under the prior 
criteria.  38 C.F.R. § 4.7.  In view of the clinical findings 
of mild weakness and loss of sensation, the Veteran would not 
receive a higher rating under the current criteria.  Thus, 
the Veteran's cervical spine disorder most nearly 
approximated a 60 percent rating for the final period of his 
rating period, which began on November 30, 2006.  38 C.F.R. 
§§ 4.1, 4.7, (2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).
 
The Board acknowledges the chronic nature of the Veteran's 
disability, to include his constant pain.  Still, the 
essential facets of the Veteran's disability have been noted, 
service connected, and rated.  He is service connected and 
separately rated for a chronic headaches and major depression 
secondary to his cervical disorder.  Further, he also has 
been granted a total disability evaluation on the basis of 
individual unemployability due to his service connected 
disabilities.  The Board finds the grant of the total 
evaluation for individual unemployability fully addresses any 
issue of extraschedular consideration.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, except where the benefit 
sought is granted in part, the preponderance of the evidence 
is against the Veteran's claims and the doctrine is not 
otherwise for application.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).
 
 
ORDER
 
Entitlement to an initial rating higher than 20 percent for 
the period prior to October 29, 1996, and higher than 30 
percent for the period beginning October 29, 1996, for right 
shoulder disorder is denied.
 
Entitlement to an evaluation higher than 40 percent for the 
period prior to February 15, 1999, for cervical spine 
disorder is denied.
 
Entitlement to an evaluation not to exceed 60 percent for 
cervical spine disorder for the period February 15, 1999, to 
April 24, 1999, and for the period since November 30, 2006, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


